DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/7/2021 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
The previous objections to the claims are withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said second slideable wall”. This limitation lacks antecedent basis. Claims 2-4, 6-9, 11, and 12 are also rejected based on their dependence from claim 1. 
Claim 6 a second slideable wall and a second solar panel. There is nothing to distinguish these elements from the second slideable wall and second solar panel claimed in claim 1. Therefore it is unclear if the elements recited in claim 6 are indeed the same elements of claim 1, or are distinct. Claim 7-9 are also rejected based on its dependence from claim 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0186450 to Smith, and further in view of US PGPub 2015/0162865 to Cowham.
Regarding claims 1, 2, 6, and 7, Smith teaches a solar-powered portable housing comprising
a battery (¶0027, 0053)
one or more solar panels 124 (Fig. 3) connectable to the battery, the solar panels provide power source to the battery (the limitation that the solar panels are connectable to the battery is an intended use limitation; Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP §2111.02, 2112.01 and 2114-2115; a skilled artisan would understand that the solar panels are connectable to the battery based at least one ¶0027: “the solar power systems disclosed herein may generally utilize one or more photovoltaic cells configured to provide electrical current to one or more batteries or charge controllers for batteries”; ¶0031)
a top enclosure 102/106 (Figs. 1, 12, ¶0028, 0040)
a first slideable wall 122 (Fig. 4 shows an exemplary wall 122, ¶0032) mounted to one side of the housing (Figs. 1, 3, 6 particularly show how a plurality of walls 122 are mounted to one east extending side of the housing; any distinct wall 122 reads on a first slideable wall)
a first solar panel 124 mounted to the first slideable wall
tracks 126 attached to the housing 
guides 127 attached to a bottom edge of the first slideable wall, the guides slideably fixed within the tracks 126, such that the first slideable wall is vertically maneuverable along the tracks (Figs. 2, 3, 6 show how the guides and tracks allow the walls 122 to move horizontally and vertically with respect to the ground)
second tracks attached to the housing (although later Figs. only show one side of the housing, Fig. 1 clearly shows that the same hardware extend westward from an opposite side of the housing)
second guides attached to a bottom edge of a second slideable wall, the second guides slideably fixed within the second tracks, such that the second slideable wall is vertically maneuverable along the second tracks wherein the first slideable wall is opposite the second slideable wall.
The limitation that the portable housing is for a tool, that the top enclosure is capable of housing a tool, and that the battery is capable of providing power to the tool are intended use limitations. The cited passages of Smith discuss how the top enclosure includes electronics and is sized to accommodate an operator; therefore a skilled artisan would understand the portable housing and the top enclosure to be capable of housing a tool. Further, the cited passages discuss how electricity generated by solar panels and stored in a battery can be used to run equipment; therefore a skilled artisan would understand the battery to be capable of providing power to a tool housed by the top enclosure. 
Smith clearly teaches that the housing and associated structure is electrically connected to a commercial electric power source 114, and can be disconnected from that source. Smith does not teach a plug connected to the battery that charges the battery by connecting the plug to an electric power source. Smith also does not specify that the housing includes a bottom enclosure capable of housing the battery. Cowham teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a bottom enclosure to house the battery so that the housing will have a low center of gravity (Figs. 7, 8, ¶0070). Further, Cowham teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a plug that connects to the battery so that the electricity in the batteries can be accessed. A skilled artisan would understand that the housing of modified-Smith, in which a plug connects to the battery, the battery is capable of charge by a power source, and which has connections to both solar panels as a power source and a commercial electric power source, is capable of being configured so that the plug charges the battery by connecting the plug to an electric power source.
Per claim 2, modified-Smith teaches the limitations of claim 1. For the purposes of this analysis, a solar panel 124 mounted to the slideable wall 122 identified in Marked-up Fig. 3 below is considered to be the first solar panel and first slideable wall.
[AltContent: textbox (first solar panel, first slideable wall)][AltContent: arrow]
    PNG
    media_image1.png
    719
    480
    media_image1.png
    Greyscale

	As such, the first solar panel is mounted at an inner surface of the first slideable wall such that the first solar panel faces an interior of the housing in a closed position (shown in Fig. 2) and faces away from the interior of the housing while in an open position (Fig. 1 shows that the solar panel 124 face in a direction other than a direction toward the housing).
	Per claims 6 and 7, modified-Smith teaches the limitations of claim 1. Smith teaches a plurality of second slideable walls mounted to a second (westward extending) side of the housing, wherein all of the plurality of second slideable walls are at the opposite side of the first slideable wall. A plurality of second solar panels are mounted to respective second slideable walls (Ibid.). The examiner notes Marked-up Fig. 3 above, which identifies a first solar panel and first slideable wall. A skilled artisan would understand that there would be a particular second slideable wall having at an inner surface of a second slideable wall such that the second solar panel faces an interior housing when in a second closed position and faces away from the interior of the housing while in a second open position (such as seen in Fig. 1, which shows that all solar panels 124 face in a direction other than a direction toward the housing).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cowham as applied to claim 2 above, and further in view of US PGPub 2013/0285596 to Eaton.
Regarding claim 3, modified-Smith teaches the limitations of claim 2. Smith teaches that mechanical elements may be configured to enable the constraint, deployment, or retraction of the slideable walls and solar panels (¶0031, 0034, 0055), but does not specifically teach that the system comprises a fastener system that holds the first slideable wall in the closed position. Eaton teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a fastener system (17, 18 of Fig. 1) that holds an analogous first slideable wall in a closed position to improve stability (¶0040).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cowham as applied to claim 7 above, and further in view of Eaton.
Regarding claim 8, modified-Smith teaches the limitations of claim 7. Smith teaches that mechanical elements may be configured to enable the constraint, deployment, or retraction of the slideable walls and solar panels (¶0031, 0034, 0055), but does not specifically teach that the system comprises a fastener system that holds the second slideable wall in the second closed position. Eaton teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a fastener system (17, 18 of Fig. 1) that holds an analogous second slideable wall in a closed position to improve stability (¶0040).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cowham as applied to claim 2 above, and further in view of US PGPub 10,239,642 to Spence (of record).
Regarding claims 3 and 4, modified-Smith teaches the limitations of claim 2. Smith teaches that mechanical elements may be configured to enable the constraint, deployment, or retraction of the slideable walls and solar panels (¶0031, 0034, 0055), but does not specifically teach that the first slideable wall comprises a fastener system that holds the first slideable wall in the closed position. Spence, however, teaches that a latching mechanism intended to constrain one element with respect to another that comprises a hook (60 of Figs. 7) that attaches to an edge of an element and a latch (62) that attaches to a side of another element, the hook mateable with the latch (C7/L29-50). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a fastener system to hold the first slideable wall in the closed position that comprises a hook that attaches to the top edge of the first slideable wall and a latch that attaches to one side of the top enclosure, the hook mateable with the latch, because such a mechanism can constrain the first slideable wall.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cowham as applied to claim 7 above, and further in view of Spence.
Regarding claims 8 and 9, modified-Smith teaches the limitations of claim 7. Smith teaches that mechanical elements may be configured to enable the constraint, deployment, or retraction of the slideable walls and solar panels (¶0031, 0034, 0055), but does not specifically teach that the second slideable wall comprises a fastener system that holds the second slideable wall in the second closed position. Spence, however, teaches that a latching mechanism intended to constrain one element with respect to another that comprises a hook (60 of Figs. 7) that attaches to an edge of an element and a latch (62) that attaches to a side of another element, the hook mateable with the latch (C7/L29-50). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a fastener system to hold the second slideable wall in the second closed position that comprises a hook that attaches to the top edge of the second slideable wall and a latch that attaches to the other side of the top enclosure, the hook mateable with the latch, because such a mechanism can constrain the second slideable wall.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cowham as applied to claim 2 above, and further in view of US PGPub 2012/0313569 to Curran.
Regarding claim 11, modified-Smith teaches the limitations of claim 1. Smith teaches that mechanical elements may be configured to enable the constraint, deployment, or retraction of the slideable walls and solar panels (¶0031, 0034, 0055), but does not specifically teach that the system comprises extendable rods. Curran teaches that mechanical elements that enable the deployment or retraction of similar slideable walls and solar panels include extendable rods (330 of Fig. 1E) which are positionable in a retracted position (partially obscured in Fig. 8) where a slideable rod rests at one side of a similar housing when the slideable rod is in the closed position (the elements are configured in a side analogous to the north or south side of Smith’s housing in Fig. 8), and an extended position (1A, 1E) supporting a slideable wall in the open position (¶0039). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure one or more extendable rods including a first slideable rod that rests at one side of the housing when the first slideable wall is in the closed position and an extended position supporting the first slideable wall in the open position because such structure enables deployment or retraction of the slideable walls and solar panels. 
Regarding claim 12, modified-Smith teaches the limitations of claim 1. Cowham teaches that batteries formed in the bottom enclosure in the manner of that invention are slideably removable from the bottom enclosure, but does not particularly teach drawers capable of housing the battery, the drawer slideably removable from the bottom enclosure. Curran teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to house the battery in a drawer that is slideably removable from the bottom enclosure because doing so can provide heat dissipation (Figs. 8, 9, ¶0054).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726